Appellant was convicted for violating the local option law, his punishment being assessed at $75 fine and forty days in jail. The action of court having talesmen summoned is not discussed as it may not occur upon another trial.
Whitehead was used as a witness by the State and on his testimony the conviction was obtained. He was very closely cross-examined, the testimony showing that he had been convicted in several local option cases and had several still pending against him. Appellant, among other things, desired to elicit from the witness on cross-examination the fact that he had approached appellant while he, the witness, was *Page 250 
a county convict, with the request that appellant furnish the money to pay his, witness', fines, and became angered with appellant because he refused. In other words, the cross-examination in regard to this matter was urged in order to elicit from the witness his adverse personal feelings toward appellant. The court refused to permit this testimony to go before the jury. In this there was error. Animus, motive or ill-will of a prosecuting witness is never a collateral or irrelevant question in a criminal case. The bias or prejudice can thus be shown and is in most cases of great importance and is always material in order to enable the jury to form a correct judgment as to the credit to which the testimony of the witness is entitled. Rosborough v. State, 21 Texas Crim. App., 672; Hart v. State, 15 Texas Crim. App., 202; Gregory v. State, 48 S.W. Rep., 577; Reddick v. State, 47 S.W. Rep., 993, and for a great number of authorities see White's Annotated Code Criminal Procedure, section 1108.
The judgment is reversed and the cause is remanded.
Reversed and remanded.